COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re Caroline Chikere

Appellate case number:      01-16-00206-CV

Trial court case number:    14-DCV-214132

Trial court:                387th District Court of Fort Bend County

        On March 9, 2016, the relator, Caroline Chikere, filed a petition for a writ of
mandamus seeking to vacate the respondent trial judge’s January 19, 2016 order granting
motion for new trial, and to reinstate the default final decree of divorce, signed on May 5,
2015. On March 9, 2016, the relator also filed an emergency motion seeking a stay of the
trial scheduled for April 25, 2016, pending resolution of her petition. Although no
response has been filed yet, relator states that counsel for the real party in interest has
been contacted and is aware of this motion. See TEX. R. APP. P. 52.10(a).


        Accordingly, the Court grants the relator’s motion and ORDERS that the April
25, 2016 trial date in the above-referenced trial court cause number is stayed. See TEX.
R. APP. P. 52.10(b). This stay is effective until the mandamus petition in this Court is
finally decided or this Court otherwise orders the stay lifted. See id. Any party may file
a motion for reconsideration of the stay. See id. 52.10(c).


       Although relator’s petition notes that hearings were held on July 27, 2015, and on
January 19, 2016, the petition neither attached the transcripts nor states that no relevant
testimony was adduced at those hearings. See TEX. R. APP. P. 52.3(j), (k)(1)(A),
52.7(a)(2). Accordingly, the Court ORDERS the relator, within 10 days of the date of
this order, to file a statement that no relevant testimony or judicial reasoning was
adduced in connection with the matter complained of or provide evidence of requesting
and paying for the reporter’s records for the relevant hearings. See id. 52.7(a)(2), (b).
        Finally, the Court requests a response to the mandamus petition by the real party
in interest, Oakley Chikere. See TEX. R. APP. P. 52.8(b)(1). The response, if any, shall
be filed within 30 days from the date of this order. See TEX. R. APP. P. 2, 52.4.


      It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                     Acting individually

Date: March 10, 2016